Citation Nr: 1642213	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-13 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3. Entitlement to service connection for a skin condition, to include psoriasis.

4. Entitlement to service connection for a low back condition.



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2016, the Veteran presented sworn testimony during a Travel Board hearing at the RO which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In addition, the Veteran has submitted evidence indicating that his service-connected disability affects his ability to obtain and maintain gainful employment.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Board notes that the Veteran's claim for TDIU was denied by the RO in August 2016.  However, in light of Rice, a claim for TDIU has been added to this appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to TDIU prior to June 24, 2016; entitlement to service connection for a skin condition, to include psoriasis; and entitlement to service connection for a low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. Prior to June 24, 2016, the Veteran's service-connected PTSD is not shown to be manifested by symptomatology consistent with: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships or other symptoms approximating this level of impairment.

2. Resolving all reasonable doubt in the Veteran's favor, since June 24, 2016, his PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3. The preponderance of the evidence shows that during the entire period of appeal, the Veteran's PTSD does not more nearly approximate disability analogous to total occupational and social impairment.

4. The Veteran's service-connected PTSD has prevented him from obtaining or maintaining substantially gainful employment since June 24, 2016.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 50 percent for PTSD prior to June 24, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for an initial rating of 70 percent for PTSD, and no higher, have been met since June 24, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for entitlement to TDIU are satisfied as of the June 24, 2016.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Here, service connection was granted in a November 2011 rating and a 50 percent evaluation was assigned, effective August 24, 2009.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim. 

VA must also make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA medical records and providing the Veteran with a VA examination.

Finally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143   (2001).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. Increased Initial Rating for PTSD

The Veteran and his representative have contended that an increased disability rating is warranted for the Veteran's PTSD.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In an initial increased rating claim, where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the effective date of the grant of service connection until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating will be assigned to PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period at issue.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities. GAF scores from 81 to 90 represent absent or minimal symptoms.  GAF scores from 71 to 80 represent no more than slight impairment in social, occupational or school functioning. 

GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (such as few friends, conflicts with peers or co-workers). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). 

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). 

A score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The Secretary shall give the benefit of the doubt to the veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Turning to the evidence of record, in August 2011, the Veteran was afforded a VA examination where he stated he thought about the war frequently and had trouble sleeping.  He stated he woke up with cold sweats.  He stated he avoided reminders of the Gulf War and does not talk about it.  He stated he had vivid flashbacks.  The Veteran stated he had anxiety episodes where his heart fluttered but did not have full-fledged panic attacks.  He did not watch the news or war movies, isolated himself from people, and stated his kids avoid him because of his anger.  He stated he lost many jobs as he was fired due to his anger.  He stated he was currently not working but was being treated at the VA.  There were no suicide attempts or violent behavior.  He had no inpatient hospitalizations or emergency room visits.  The Veteran was married with three children.  

He underwent a mental status examination where the examiner stated he was a reliable historian.  He was oriented to person, place, time and purpose.  His appearance and hygiene were appropriate.  His behavior was appropriate, had good eye contact, and affect and mood were depressed.  The Veteran communicated normally, speech and concentration were normal.  The Veteran did not have panic attacks, suspiciousness, delusions, or hallucinations.  The Veteran's thought processes were normal, judgment was intact, was able to think abstractly, and memory was intact.  There were no suicidal or homicidal ideations.  The Veteran's diagnosis of PTSD was confirmed and the GAF score was 60.  

The VA examiner determined the Veteran has recurrent memories of his stressor, distressing dreams of the event, and feeling as if the trauma was reoccurring.  He made efforts to avoid association with the trauma and he had decreased interest in usual activities and a feeling of detachment from others.  He had difficulty sleeping, irritability, and anger.  He startled easily and was hypervigilant.  The duration had been for more than one month and was chronic and caused occupational and social impairment.  The Veteran had no social and interpersonal relationships and limited recreation and leisure pursuits.  He had no difficulty in performing activities of daily living.  The Veteran understood simple and complex commands.  The examiner stated the best description for the Veteran's impairment of his psychiatric symptoms was mild or transient but caused occupational and social impairment as evidence by depressed mood and chronic sleep impairment.  He was not a danger to himself or to others, had difficulty establishing and maintaining effective work and social relationships, difficulty maintaining family role functioning, had intermittent inability to perform recreation or leisure pursuits, and prognosis for improvement was fair.  

According to VA treatment records dated September 2009, the Veteran was diagnosed with depressive disorder, not otherwise specified, and his GAF score was 50.  He reported problems with depression including depressed mood, sleep problems, and ongoing problems with anger and stress management.  He stated these problems interfered with relationships and work.  The Veteran stated he experienced stress and isolation.

The Veteran reportedly attended weekly church services.  He had a relationship with his wife and children but was strained.  He was last employed in March 2006 or 2007 when he was a mentor for children with behavioral problems.  He stated his employer was unable to find clients for him which he attributed to his problems with anger.  

A psychiatric examination revealed he felt depressed often but managed to keep himself busy.  He stated he finds himself crying at night for no reason.  He reported difficulty falling and staying asleep.  He denied anxiety or worry.  He was oriented with soft spoken, circumstantial speech.  He seemed cautious and guarded in responding to questions.  He reported he was stressed on the day of the examination.  He reported passive suicidal ideation in the past as well as thoughts of driving off the highway with no intent.  He denied a history of suicide attempts due to protective factors including responsibility to his family and positive relationship with his granddaughter.   He denied current suicidal ideation, intent, or plan.  He reported homicidal thoughts towards the father of his grandchild with no intent a few months prior.  He denied current homicidal ideation, intent, or plan.  He reported some visual hallucinations and denied auditory hallucinations.  The Veteran also denied delusions.  The examiner noted the Veteran's insight was limited and judgment was fair. 

In October 2009, a VA treatment record indicated the Veteran participated in a stress management group session.  The Veteran was alert and actively participated in the group.  There were no indicators and he reported reduced tension with the use of relaxation.

In another October 2009 VA treatment record, Veteran was seen for this first individual therapy session.  He reported a constant feeling of stress for years.  He reported difficulty sleeping both falling and staying asleep.  The Veteran reportedly wakes a few times during the night and it takes him a few hours to fall asleep.  He reported lying down and planning/thinking; however, he noted he was not a "worrier."  He reported the use of relaxation compact discs and deep breathing.   He denied feeling depressed and indicated that he overcame his depression in the past.  He reported concerns about having a diagnosis of depression.  He also reported a pattern of problems maintaining employment.  He provided volunteer pastoral counseling and reportedly decreased the frequency of counseling due to increased stress.   The Veteran reported his work-related problems stemmed from not wanting to compromise his integrity and being outspoken.  In addition, he reported intrusive thoughts related to the military which occur daily.  The Veteran reported a "tired" mood and presented with mood congruent affect.  He denied current suicidal or homicidal ideation, intent, or plan.

In November 2009, the Veteran reported having racing thoughts at times and of depression in the past with passive suicidal ideation.  He reported a desire to obtain treatment to decrease irritable mood and indicated problems with his relationship with his wife.  The Veteran reported that she wanted him to engage in activities whereas he prefers to read or write to distract himself from his thoughts about his future and past.  The Veteran presented with euthymic mood congruent affect.  He denied current suicidal or homicidal ideation, intent, or plan.  His GAF score was 50.

In December 2009, the Veteran reported some improvement from his participation in the stress management group and ongoing use of relaxation techniques.  He indicated he was working a part-time temporary job and this helped him to keep busy.  The Veteran reported ongoing problems with sleep.  He reported waking 2 to 3 times per night to noise with the feeling that his stomach is "churning." He indicated he gets up and checks the locks in the house.  He also reported waking at times due to dreams.  He reported his wife thought he had a "bad attitude" and is mean.  The Veteran reported they did not communicate or spend enough time together.  The Veteran discussed changes he has made over the years and his commitment to his marriage.  The Veteran reported "ok" mood with mood congruent affect.  He denied current suicidal or homicidal ideation, intent, or plan.  The GAF score was 54.

In January 2010, Veteran presented with euthymic mood with mood congruent mildly anxious affect.  He denied current suicidal or homicidal ideation, intent, or plan.  He described his problems/issues in abstract terms.  The Veteran's GAF score was 54.

In April 2010, the Veteran denied current suicidal and homicidal ideation.  The Veteran did, however, report having a history of vague and passive homicidal ideation but currently denied any intent or having thought of a plan to act on these thoughts.  The Veteran stated he was generally angry and irritated most of the time and by most people.

In another April 2010 VA treatment record, the Veteran was focused and goal-oriented.  His appearance was unremarkable, speech was normal, mood was calm, and affect was appropriate.  The Veteran's mood and affect were congruent, and his thought processes were normal, logical, linear, and coherent.  It was noted that the Veteran presented very attentively and respectfully.  He was oriented to person, place, time, location and purpose.  The Veteran's judgment was good.

In May 2010, the Veteran was alert, oriented to place, person, and situation.  His mood was euthymic and affect was stable.  The Veteran's speech was goal directed, and with normal volume.  The Veteran did not have auditory hallucinations, thought disorder, suicidal ideation, psychomotor retardation, abnormal movements, visual hallucinations, paranoid ideation, homicidal ideation, or psychomotor agitation.  The Veteran exhibited fair impulse control and judgment.  The Veteran had some limited insight.  The Veteran's GAF score was 50.

According to a May 2010 VA PTSD assessment and evaluation, it was determined the Veteran did not have a diagnosis of PTSD.  There was also no evidence of major depressive disorder, bipolar disorder, psychosis, personality disorders, or substance abuse problems.  The Veteran had significant social detachment and neither desires nor enjoys close relationships.  He described his relationship with his wife as "good" although he stated he only sees her for 30 to 40 minutes a day.  He has three children but stated that he does not have a good relationship with them.  He stated that his children are afraid of him and, therefore, rarely speak to him.  He reported that he communicates with his children through his wife.  He had a good relationship with his five-year-old granddaughter who lives in the same house.  He said she was not afraid of him and he loves her and enjoys her company.  He reported that he and his wife often spend time with one other couple but he denied having any close friendships.  The Veteran stated he preferred to be solitary and was irritated by most people.  He stated that his participation in activities has diminished in the last few years due to feelings of boredom.

There was no evidence of thought disorder or psychosis.  His mood was within normal limits and appropriate to the topic of discussion.  Although the Veteran was generally cooperative with questions, he tended to provide vague responses when asked for more specific information or examples, which made diagnostic determination more difficult.  The Veteran was diagnosed with anxiety disorder and the GAF score was 60.

In June 2010, the Veteran was alert and oriented in all spheres.  He was moderately defensive and occasionally provided tangential answers.  The Veteran's thoughts were linear with no evidence of thought disorder and his mood was euthymic with congruent restricted affect.  The Veteran's judgment was good, insight was poor, and impulse controls were intact.  He denied current suicidal or homicidal ideation, plan or intent.

In July 2010, the Veteran presented with euthymic mood with mood congruent affect.  He denied current suicidal or homicidal ideation, intent or plan. The Veteran's speech was normal for rate and tone.  The Veteran's GAF score was 54.

In another July 2010 VA treatment record, the Veteran reported insomnia and sleep disturbances.  The mental status was within normal limits with no acute indicators.  The Veteran appeared alert and oriented to person, place, time, and situation.

In September 2010, the Veteran's mental status was within normal limits with no acute indicators.  Veteran appeared alert and oriented to person, place, time, and situation with good participation.  He was appropriate for future group sessions.  The Veteran further reported "no problems with sleep, 100[percent] improvement" that he attributed to his use of sleep-related mindfulness meditation compact discs.

In another September 2010 VA treatment record, the Veteran was alert and oriented to place, person, and situation.  He was casually groomed, mood was anxious with congruent affect, speech was goal directed with normal volume and rate.  There was no evidence of delusions or auditory/visual hallucinations.  The Veteran denied suicidal and homicidal ideation.  Psychomotor activity was normal, he exhibited fair impulse control and judgment and he had some improving insight.  The Veteran was diagnosed with obsessive compulsive disorder and panic disorder.  The Veteran's GAF score was 48.

In October 2010 and November 2010, the Veteran had increased anxiety.  He presented with euthymic mood with mood congruent affect.  He denied current suicidal or homicidal ideation, intent, or plan.  The Veteran's speech was normal for rate and tone.  The Veteran's GAF score was 54.

In December 2010, the Veteran's GAF score was 49.

In March 2011, the Veteran stated he was coping with stress by reading and listening to music.  He presented with euthymic mood with mood congruent affect.  He denied current suicidal or homicidal ideation, intent, or plan.  The Veteran's speech was normal for rate and tone.  The Veteran's GAF score was 52.

In June 2011, the Veteran reported increased stress related to financial issues.  He reported stress with family conflicts and denied that his obsessive compulsive disorder was a problem. The Veteran presented with euthymic mood with mood-congruent affect.  He denied current suicidal or homicidal ideation, intent, or plan. Speech was normal for rate and tone.

In another June 2011 VA treatment record and in a September 2011 record, the Veteran was alert, oriented to place, person, and situation, was casually-groomed, mood was slightly dysphoric with constricted affect, and speech was goal directed with normal-volume and rate.   There was no evidence of delusions or auditory/visual hallucinations.   The Veteran denied suicidal and homicidal ideation, psychomotor activity was normal, and he exhibited fair impulse control and judgment.  In addition, the Veteran had insight.  The Veteran's GAF score was 49 and 45.

In VA treatment records from March 2012, April 2012, May 2012, and December 2012, the Veteran presented with euthymic mood with mood congruent affect.  There was no indication of current suicidal or homicidal ideation, intent, or plan.  Speech was normal for rate and tone.

In May 2013, the VA treatment records indicate the Veteran's mood and affect were congruent.

In March 2014, the Veteran reported some depression symptoms and had about a month of feeling down associated with severe anhedonia.  A mental status examination revealed the Veteran was alert; oriented to place, person, and situation; casually-groomed; had apparent weight gain; mood was dysphoric with constricted affect; speech was goal directed with normal volume and rate; there was no looseness of association and flight of ideas; the Veteran denied delusions or auditory/visual hallucinations; he denied suicidal and homicidal ideation; psychomotor activity was normal; he exhibited good impulse control and judgment.  In addition, the Veteran had insight. 

In March 2015, June 2015, and December 2015, the Veteran was alert; oriented to place, person, and situation; casually-groomed; mood was euthymic with calm affect; speech was goal directed with normal volume and rate; there was no evidence of looseness of association and flight of ideas; no delusions; no auditory/visual hallucinations; no suicidal or homicidal ideation; psychomotor activity was normal; exhibited good impulse control and judgment; and had insight

In April 2015, the Veteran reported he has had a rough week and was not sleeping well due to nightmares.  The Veteran had a change in mood or concentration, no suicidal or homicidal ideations, but exhibited irritability and anxiety.  The Veteran's affected was described as pleasant.

In September 2015, the Veteran reported panic attacks that were fairly well controlled which he had 2 to 3 times a week and they lasted about 20 minutes.  The Veteran was alert; oriented to place, person, and situation; casually-groomed; mood was euthymic with calm affect; speech was goal directed with normal volume and rate; there was no evidence of looseness of association and flight of ideas; no delusions; no auditory/visual hallucinations; no suicidal or homicidal ideation; psychomotor activity was normal; exhibited good impulse control and judgment; and had insight.

In October 2015, the Veteran denied suicidal ideation, homicidal ideation, presented no harm to self or others.  The Veteran was oriented to person, place, time, and situation.  He did not have abnormal movements; general appearance was appropriate; speech was normal rate, pitch, and tone; mood was anxious; affect was flat; and though process exhibited looseness of association and flight of ideas.  He denied suicidal and homicidal ideation, plan, or intent.  The Veteran also did not have visual or auditory hallucinations.  The Veteran denied delusions.  His insight and judgment were fair and his condition was within normal limits. 

In December 2015, the Veteran's mood and behavior appeared normal and he denied suicidal or homicidal ideation.

According to a May 2016 VA treatment record, the Veteran did not exhibit mood swings, anxiety attacks, or memory loss.  There was no desire to harm self or others.  The Veteran's mood and affect were appropriate; he was alert and oriented to person, place and time; and his short term and long term memory were intact.

On June 24, 2016, the Veteran underwent a psychological disability examination with Dr. J. I. Rubin, a private psychologist, via teleconference.  Dr. Rubin's examination of the Veteran's behavior and mental state revealed his abstract thinking ability appeared intact, affect was somewhat blunted, level of consciousness was unimpaired, speech was clear, and overall, he answered questions willingly and to the best of his ability.  His attention and concentration during the interview were good, speech was somewhat pressured but was normal rate with normal volume.  He spoke spontaneously and stream of speech was consistent with irritability or anger.  He answered clearly and directly questions of only limited degrees of abstraction.  Dr. Rubin found the Veteran to be sincere and forthright in his presentation.  The Veteran was oriented to person, place, and time.  There was evidence based on the interview of significant psychological pathology in that he manifests auditory and visual hallucination.  Under the effect of his present medication regimen, his thought processes were normal.  Overall, the Veteran described and manifested clinically significant anxiety.  No suicidal or homicidal thoughts or intentions were manifested.  The Veteran demonstrated limited insight into his symptoms and situational problems.  His overall mental status was significant for blunted affect.  The Veteran's mood reflected significant tension, concern, and apprehension and with an underlying tone of depression.  

Dr. Rubin determined that the Veteran was suffering a moderate-to marked psychological/psychiatric disability and his functioning has been permanently impaired by anxiety, depression, hallucination, flashbacks, unstable mood swings, and maladaptive social behaviors.  Furthermore, his psychological symptoms and condition presented a moderately-to-markedly negative effect on his ability to perform full-time independent work in a competitive work setting.  

In the same month, the Veteran underwent another VA examination where a diagnosis of chronic PTSD was confirmed.  The Veteran's level of occupational and social impairment was best summarized as deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran's symptoms included depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work and a worklike setting; impaired impulse control, such as unprovoked irritability with periods of violence; and persistent delusions or hallucinations. 

The Veteran reported chronic anxiety, every day, all day.  He had panic attacks two to three times a week, felt restless, and on edge all the time.  He had difficulty staying asleep, and invariably awakens during the night and could not fall back to sleep.  He continues to have nightmares and flashbacks.  He startled easily and was hypervigilant.  He felt irritable and short-tempered which caused problems in his relationship.  He has been less sociable and isolated and withdrawn.  He avoided watching violent moves, the History Channel and the nightly news.  He avoids crowds and public places, and when he us unable to avoid them, he is on constant alert and keeps his back to the wall or stays close to an exit.  He reported feeling suicidal in August 2015 due to an acute increase in anxiety and confluence of stressors.  He recalled picking up his gun to clean it but put it to his head and thought, "go ahead, pull the trigger.  He then pointed the gun at the ground and shot a round into the floor which shocked him because the thought the safety was on.  He continued to feel suicidal for several days because he was hearing and seeing thinks and felt very strange.  He had continued to experience visual, auditory and tactile hallucinations during periods of high anxiety which was currently a few times a week.  His doctor suggested these may be caused by his medications.  The Veteran had thoughts to injure himself or others but there was no imminent threat at the current time.  

Considering the evidence as a whole, the Board concludes that prior to June 24, 2016, the Veteran's PTSD did not warrant a rating in excess of the current 50 percent rating and a higher schedular rating is not warranted. 

Prior to June 24, 2016, while the Veteran's PTSD does cause some occupational and social impairment, deficiencies in most areas have not been shown.  The VA examiner noted the Veteran's symptoms caused difficulty in adapting to stressful circumstances, including work or a work-like setting.  Therefore, the evidence of record does not show that the Veteran's PTSD symptomatology equates to work deficiency sufficient to support a 70 percent rating prior to June 24, 2016. 

With regards to family relations, the Board acknowledges the Veteran reported he is irritable and attempts to limit his time with his family.  However, he is still able to maintain a relationship with his family and attend church.  Therefore, the evidence weighs against a finding of deficiencies in family relations equating to a 70 percent or higher rating. 

Based on the evidence of record, the Board finds that the Veteran's PTSD was characterized by the following signs or symptoms: depressed mood; anxiety; sleep impairment; a negative emotional state; markedly diminished interest or participation in significant activities; irritable behavior; hypervigilance; and problems concentrating.  The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 50 percent rating. 

Therefore, throughout this appeal, symptoms indicative of a 70 percent rating such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships have not been shown or approximated. 

The Board acknowledges that the list of symptoms supporting a 70 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, the evidence fails to show occupational and social deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood for the reasons set forth above.  Rather, the evidence indicates that the Veteran has occupational and social impairment, with reduced reliability and productivity.  Increased disability, so as to meet or approximate the requirements for a 70 percent rating has not been shown.

As such, the evidence supports a finding that the Veteran's actual PTSD symptomatology and resulting occupational and social impairment are adequately compensated for by the assigned 50 percent rating, prior to June 24, 2016. 


Accordingly, and based on the evidence of record, the Board concludes that the totality of the evidence shows that the criteria for a rating in excess of 50 percent for the Veteran's PTSD prior to June 24, 2016, have not been met or approximated.

The Board acknowledges the Veteran's testimony at the Board hearing and reported symptomatology at the VA examinations, and the statements that his symptoms are severe, which also contradict the VA treatment records.  The Veteran is considered competent to report the observable manifestations of his disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).

The Board also acknowledges the Veteran's statement at the June 2016 VA examination, that in August 2015 he felt suicidal and he experienced visual, auditory and tactile hallucinations during periods of high anxiety which were currently a few times a week.  However, as stated above, the VA treatment records, dated September 2015, indicated the Veteran reported panic attacks that were fairly well controlled which he had 2 to 3 times a week and they lasted about 20 minutes.  The Veteran was alert; oriented to place, person, and situation; casually-groomed; mood was euthymic with calm affect; speech was goal directed with normal volume and rate; there was no evidence of looseness of association and flight of ideas; no delusions; no auditory/visual hallucinations; no suicidal or homicidal ideation; psychomotor activity was normal; exhibited good impulse control and judgment; and had insight.

Nonetheless, the Board finds that the more contemporaneous statements made to health care providers during the course of treatment are of greater probative weight than the later statements made during the course of an appeal from the denial of increased compensation benefits.  See Fed. R. Evid. 803 (4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73   (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons"); Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  For this reason, the Board finds the statements of the Veteran to be less probative, particularly as compared to the statements made in September 2015 during the course of treatment.

Moreover, the Court has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, prior to June 24, 2016, the Veteran's disability did cause some impairment; but this impairment was not so profound as to cause even occupational and social impairment with reduced reliability and productivity.  More importantly, since the Veteran is already rated at 50 percent for the appeal period at issue, the symptoms have not been shown to meet the next higher rating of 70 percent as there is no indication that the psychiatric symptoms caused occupational and social impairment with deficiencies in most areas due to such symptoms as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); an inability to establish and maintain effective relationships; or symptoms which approximate this level of disability. Here, the totality of the evidence fails to support the assignment of a 70 percent rating prior to June 24, 2016.

Furthermore, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board finds that the Veteran's lowest GAF score was 45, which was reported on one occasion and scores remained above 50 for much of the appeal period prior to June 24, 2016.  These GAF scores are more consistent with the Veteran's stated symptomatology and identified symptoms.  The DSM-IV identifies scores in the ranges of 51-60 as "moderate symptoms," which include flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, manifested in such ways as having few friends or conflicts with peers or co-workers.  This is consistent with the Veteran's symptomatology prior to June 24, 2016.

As stated, the Board notes that, although he has occasionally been noted to report thoughts of death, there has been no evidence of consistent suicidal ideation; to the contrary, on at the June 2011 VA examination and at his ongoing treatment visits with VA, the Veteran has explicitly denied experiencing any suicidal or homicidal ideation.  Further, although the Veteran has been noted to spend a great deal of time alone and have anger toward the father of his grandchild, he has had, for the period prior to June 24, 2016, some degree of success maintaining social relationships, as evidenced by his relationship with his wife and family, albeit strained at times, as described above.  In this case, the Board reiterates that the Veteran's assigned GAF score is not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology during the appellate period, as discussed above, is appropriately compensated by the 50 percent rating already assigned.

The Board has also has considered but does not find that the Veteran's disability causes total social and occupational impairment.  The record also does not demonstrate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name; or other symptoms which approximate such level of disability.  Thus it does not more nearly approximate a 100 percent disability rating under 38 C.F.R. § 4.130.

The Board finds that prior to June 24, 2016, the evidence of record reflects the Veteran's symptoms result, at worst, in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by the current 70 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

However, the Board finds that as of June 24, 2016, the date of the psychological disability examination conducted by Dr. Rubin, a 70 percent disability rating is warranted based on the severity of symptomatology, to include anxiety, depression, hallucinations, flashbacks, unstable mood swings, and maladaptive social behaviors.

The Board finds, however, that a 100 percent rating is not warranted.  First, none of the symptoms characteristic of a 100 percent rating are present-gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  His demonstrated symptoms do not approximate the level of severity contemplated by a schedular 100 percent evaluation.  38 C.F.R. § 4.130.  

Second, the Veteran's current symptoms are not of the same frequency, nature, or duration as those that warrant a 100 percent rating.  Specifically, while the Veteran's chronic sleep impairment, difficulty establishing relationships, depressed mood, and  hallucinations resulted in severe functional impairment, he is able take care of himself and maintain a relationship with his wife.  Additionally, he has neither caused harm to himself, nor voiced any plan or intent to do so.  Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his disability has not been productive of total occupational and social impairment.  See id.; Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 114.

Accordingly, the Board finds that a 70 percent rating (but no higher) for PTSD from June 24, 2016  is warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127   (1999). 

Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

All symptoms and the levels of disability resulting from the Veteran's PTSD are addressed by criteria found in the rating schedule.  For example, the Veteran has reported anxiety, depression, panic attacks, sleep disturbances, hypervigilance, flashbacks, and difficulty getting along with others.  These are all contemplated by the schedular criteria.  Moreover, the lists of symptoms in the schedule for rating mental disorders are non-exhaustive by definition and therefore include any symptom of like kind to those listed.  Furthermore, the schedular criteria provide for a total rating for disability more severe than the Veteran's so it cannot be said that his level of disability is not contemplated by the schedular criteria.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, service connection is in effect only for PTSD.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III. Entitlement to TDIU

The Board finds that entitlement to TDIU based on the Veteran's service-connected PTSD is warranted from June 24, 2016.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

The Veteran's PTSD meets the percentage requirements for schedular TDIU based on one disability, as it is rated as at least 70 percent disabling since June 24, 2016, as it has been granted by the Board.  See id.  

The Board notes that Dr. Rubin stated in June 2016 that the Veteran's level of psychological disturbances results in a moderate-to-marked psychological disability.  Dr. Rubin opined that the Veteran's "present psychological condition would preclude employment at this time, and he should be considered as having a disability of [i]ndefinite (greater than one year) duration, rendering him [m]oderately-to-[m]arkedly disabled, from a [p]sychological perspective, from  performing full-time competitive work in a normal competitive work setting."

Accordingly, resolving reasonable doubt in favor of the claim, entitlement to TDIU is established as of June 24, 2016, the date of Dr. Rubin's examination report.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); see also 38 C.F.R. § 3.102.  TDIU earlier than June 24, 2016, will be remanded as discussed below.


ORDER

An initial disability rating in excess of 50 percent prior to June 24, 2016, for PTSD is denied.

An initial disability rating of 70 percent for PTSD is granted, effective June 24, 2016, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to TDIU as of June 24, 2016, is granted subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.     38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2015).

Regarding the issue of service connection for a skin condition, claimed as psoriasis, the Board notes that the Veteran has testified he had it in service.  The Board notes that the Veteran has a current diagnosis for psoriasis and that he is competent to report his symptomatology during service. 

As the Veteran has not been afforded a VA examination for the purposes of obtaining a nexus opinion, and based on his competent lay contention, one should be conducted.

The duty to assist includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the issue of entitlement to service connection for a low back condition, the Veteran testified at the March 2016 Board hearing that he received treatment for his back at the NASH Healthcare system which is now UNC Healthcare.  The Board finds that these records are not a part of the claims file.  Therefore, these should be obtained and associated with the claims file. 

Finally, with respect to the Veteran's claim for a TDIU rating prior to June 24, 2016, the Board finds that this claim is inextricably intertwined with his pending claims for service connection.  The TDIU claim cannot be reviewed while these pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's claims for service connection.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment.  All treatment records dated since June 2016 must be obtained and associated with the claims file.

In addition, records from UNC Healthcare, formerly NASH Healthcare system, must be obtained.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.

Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claims and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the appellant that he can provide alternative forms of evidence.

2. Following completion of the above, schedule the Veteran for a VA examination for skin condition, to include psoriasis.  The examiner is asked to address the nature and etiology of any skin condition as reflected in the Veteran's VA and private treatment records.

Based on a review of the claims file and the results of the Veteran's examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any skin condition, to include psoriasis, is of service onset or otherwise related to active service or any incident of such service. 

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file and must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history should be recorded in full and addressed.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for service connection for a skin disorder, also claimed as psoriasis; a low back condition; and TDIU prior to June 24, 2016, must be readjudicated.  If the claims are not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


